                                            Case 3:19-cv-00393-SI Document 43 Filed 06/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TECHNICAL LED INTELLECTUAL                       Case No. 19-cv-00393-SI
                                         PROPERTY, LLC,
                                   8
                                                        Plaintiff,                        JUDGMENT
                                   9
                                                 v.
                                  10
                                         BVGA MIPOW (USA) CO., LTD,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court GRANTED in part and DENIED in part plaintiff’s motion for default judgment.

                                  14   Judgment in hereby entered in favor of plaintiff and against defendant in the amount of $88,352.73.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: June 5, 2020                         ______________________________________
                                                                                     SUSAN ILLSTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
